Title: Orderly Book, 30 October 1758
From: Washington, George
To: 

 

[30 October 1758]

Loyal Hannon Monday Octr 30th 1758
G. O.
Parole Hallifax
Field Officer for to morrow Lt Colo. Lloyd.
Adjutant for to morrow 1st V. Regimt.
The New Guards are to mount to morrow w[he]n the Picquit is advanc’d, the picquits to be paraded at their own parade at retreat beating & sent to their tents and in Case of an Alarm to parade between the Store Houses.
The Lower Countys are to Cover a Guard House beyond the Creek, the Artificers Companies with a Detachmt of Highlanders are to build an Hospittal Joining the Virginians and Oposite to the Pensilvania Hospittal.
The Officers of the Marylanders & North Carolineans employd in Scouting are to make their report daily to the Field Officer of the day.
The fourth part of the Men to be employd every day in that Service.
One Corporal and 4 Light Horse to advance every Day upon the roads towards the advance posts a Mile from the Creek and Join at Night the West Guard—every Corps is to make 80 spare Cartridges for each Man, the Royal Americans are to begin to make them to day and as they have done, the Highlanders are to begin and then the Virginians, & so on till they are all finished.
